
	
		II
		Calendar No. 131
		110th CONGRESS
		1st Session
		S. 992
		[Report No. 110–60]
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mrs. Boxer (for herself,
			 Mr. Inhofe, Mr.
			 Lautenberg, Mr. Alexander,
			 Mr. Cardin, Mr.
			 Lieberman, Mrs. Clinton,
			 Ms. Klobuchar, Mr. Craig, Mr.
			 Carper, Mr. Dodd, and
			 Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 3, 2007
			Reported by Mrs. Boxer,
			 with amendments
			Insert the part printed in
			 italic
		
		A BILL
		To achieve emission reductions and cost savings through
		  accelerated use of cost-effective lighting technologies in public buildings,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Buildings Cost Reduction Act of
			 2007.
		2.Cost-effective
			 technology acceleration program
			(a)Establishment
				(1)In generalThe
			 Administrator of General Services (referred to in this section as the
			 Administrator) shall establish a program to accelerate the use of
			 more cost-effective technologies and practices at GSA facilities.
				(2)RequirementsThe
			 program established under this subsection shall—
					(A)ensure centralized
			 responsibility for the coordination of cost reduction recommendations,
			 practices, and activities of all relevant Federal agencies;
					(B)provide technical
			 assistance and operational guidance to applicable tenants in order to achieve
			 the goals identified in subsection (c)(2)(A); and
					(C)establish methods to
			 track the success of departments and agencies with respect to the goals
			 identified in subsection (c)(2)(A).
					(b)Accelerated use
			 of cost-effective lighting technologies
				(1)Review
					(A)In
			 generalAs part of the program under this subsection, not later
			 than 90 days after the date of enactment of this Act, the Administrator shall
			 conduct a review of—
						(i)current use of
			 cost-effective lighting technologies in GSA facilities; and
						(ii)the availability
			 to managers of GSA facilities of cost-effective lighting technologies.
						(B)RequirementsThe
			 review under subparagraph (A) shall—
						(i)examine the use
			 of cost-effective lighting technologies and other cost-effective technologies
			 and practices by Federal agencies in GSA facilities; and
						(ii)identify, in
			 consultation with the Environmental Protection Agency, cost-effective lighting
			 technology standards that could be used for all types of GSA facilities.
						(2)Replacement
					(A)In
			 generalAs part of the program under this subsection, not later
			 than 180 days after the date of enactment of this Act, the Administrator shall
			 establish a cost-effective lighting technology acceleration program to achieve
			 maximum feasible replacement of existing lighting technologies with more
			 cost-effective lighting technologies in each GSA facility using available
			 appropriations.
					(B)Acceleration
			 plan timetable
						(i)In
			 generalTo implement the program established under subparagraph
			 (A), not later than 1 year after the date of enactment of this Act, the
			 Administrator shall establish a timetable including milestones for specific
			 activities needed to replace existing lighting technologies with more
			 cost-effective lighting technologies, to the maximum extent feasible (including
			 at the maximum rate feasible), at each GSA facility.
						(ii)GoalThe
			 goal of the timetable under clause (i) shall be to complete, using available
			 appropriations, maximum feasible replacement of existing lighting technologies
			 with more cost-effective lighting technologies by not later than the date that
			 is 5 years after the date of enactment of this Act.
						(c)GSA facility
			 cost-effective technologies and practicesNot later than 180 days
			 after the date of enactment of this Act, and annually thereafter, the
			 Administrator shall—
				(1)ensure that a
			 manager responsible for accelerating the use of cost-effective technologies and
			 practices is designated for each GSA facility; and
				(2)submit to
			 Congress a plan, to be implemented to the maximum extent feasible (including at
			 the maximum rate feasible) using available appropriations, by not later than
			 the date that is 5 years after the date of enactment of this Act, that—
					(A)identifies the
			 specific activities needed to achieve a 20-percent reduction in operational
			 costs through the application of cost-effective technologies and practices from
			 2003 levels at GSA facilities by not later than 5 years after the date of
			 enactment of this Act;
					(B)describes
			 activities required and carried out to estimate the funds necessary to achieve
			 the reduction described in subparagraph (A);
					(C)describes the
			 status of the implementation of cost-effective technologies and practices at
			 GSA facilities, including—
						(i)the
			 extent to which programs, including the program established under subsection
			 (b), are being carried out in accordance with this Act; and
						(ii)the status of
			 funding requests and appropriations for those programs;
						(D)identifies within
			 the planning, budgeting, and construction process all types of GSA
			 facility-related procedures that inhibit new and existing GSA facilities from
			 implementing cost-effective technologies and practices;
					(E)recommends
			 language for uniform standards for use by Federal agencies in implementing
			 cost-effective technologies and practices;
					(F)in coordination
			 with the Office of Management and Budget, reviews the budget process for
			 capital programs with respect to alternatives for—
						(i)permitting
			 Federal agencies to retain all identified savings accrued as a result of the
			 use of cost-effective technologies and practices; and
						(ii)identifying
			 short- and long-term cost savings that accrue from cost-effective technologies
			 and practices;
						(G)achieves cost
			 savings through the application of cost-effective technologies and practices
			 sufficient to pay the incremental additional costs of installing the
			 cost-effective technologies and practices by not later than the date that is 5
			 years after the date of installation; and
					(H)includes
			 recommendations to address each of the matters, and a plan for implementation
			 of each recommendation, described in subparagraphs (A) through (G).
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section, to remain available until
			 expended.
			3.Environmental
			 Protection Agency demonstration grant program for local governments
			(a)Grant
			 program
				(1)In
			 generalThe Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator) shall establish
			 a demonstration program under which the Administrator shall provide competitive
			 grants to assist local governments (such as municipalities and counties), with
			 respect to local government buildings—
					(A)to deploy
			 cost-effective technologies and practices; and
					(B)to achieve
			 operational cost savings, through the application of cost-effective
			 technologies and practices, as verified by the Administrator.
					(2)Cost
			 sharing
					(A)In generalThe
			 Federal share of the cost of an activity carried out using a grant provided
			 under this section shall be 40 percent.
					(B)Waiver of non-Federal
			 shareThe Administrator may waive up to 100 percent of the local
			 share of the cost of any grant under this section should the Administrator
			 determine that the community is economically distressed, pursuant to objective
			 economic criteria established by the Administrator in published
			 guidelines.
					(3)Maximum
			 amountThe amount of a grant provided under this subsection shall
			 not exceed $1,000,000.
				(b)Guidelines
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall issue guidelines to implement the grant program
			 established under subsection (a).
				(2)RequirementsThe
			 guidelines under paragraph (1) shall establish—
					(A)standards for
			 monitoring and verification of operational cost savings through the application
			 of cost-effective technologies and practices reported by grantees under this
			 section;
					(B)standards for
			 grantees to implement training programs, and to provide technical assistance
			 and education, relating to the retrofit of buildings using cost-effective
			 technologies and practices; and
					(C)a requirement
			 that each local government that receives a grant under this section shall
			 achieve facility-wide cost savings, through renovation of existing local
			 government buildings using cost-effective technologies and practices, of at
			 least 40 percent as compared to the baseline operational costs of the buildings
			 before the renovation (as calculated assuming a 3-year, weather-normalized
			 average).
					(c)Compliance with
			 State and local lawNothing in this section or any program
			 carried out using a grant provided under this section supersedes or otherwise
			 affects any State or local law, to the extent that the State or local law
			 contains a requirement that is more stringent than the relevant requirement of
			 this section.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2007 through 2012.
			(e)Reports
				(1)In
			 generalThe Administrator shall provide annual reports to
			 Congress on cost savings achieved and actions taken and recommendations made
			 under this section, and any recommendations for further action.
				(2)Final
			 reportThe Administrator shall issue a final report at the
			 conclusion of the program, including findings, a summary of total cost savings
			 achieved, and recommendations for further action.
				(f)TerminationThe
			 program under this section shall terminate on September 30, 2012.
			4.DefinitionsIn this Act:
			(1)Cost-effective
			 lighting technology
				(A)In
			 generalThe term cost-effective lighting technology
			 means a lighting technology that—
					(i)will result in
			 substantial operational cost savings by ensuring an installed consumption of
			 not more than 1 watt per square foot; or
					(ii)is
			 contained in a list under—
						(I)section 553 of
			 Public Law 95–619 (42 U.S.C. 8259b); and
						(II)Federal
			 acquisition regulation 23–203.
						(B)InclusionsThe
			 term cost-effective lighting technology includes—
					(i)lamps;
					(ii)ballasts;
					(iii)luminaires;
					(iv)lighting
			 controls;
					(v)daylighting;
			 and
					(vi)early use of
			 other highly cost-effective lighting technologies.
					(2)Cost-effective
			 technologies and practicesThe term cost-effective
			 technologies and practices means a technology or practice that—
				(A)will result in
			 substantial operational cost savings by reducing utility costs; and
				(B)complies with the
			 provisions of section 553 of Public Law 95–619 (42 U.S.C. 8259b) and Federal
			 acquisition regulation 23–203.
				(3)Operational
			 cost savings
				(A)In
			 generalThe term operational cost savings means a
			 reduction in end-use operational costs through the application of
			 cost-effective technologies and practices, including a reduction in electricity
			 consumption relative to consumption by the same customer or at the same
			 facility in a given year, as defined in guidelines promulgated by the
			 Administrator pursuant to section 3(b), that achieves cost savings sufficient
			 to pay the incremental additional costs of using cost-effective technologies
			 and practices by not later than the date that is 5 years after the date of
			 installation.
				(B)InclusionsThe
			 term operational cost savings includes savings achieved at a
			 facility as a result of—
					(i)the
			 installation or use of cost-effective technologies and practices; or
					(ii)the planting of
			 vegetation that shades the facility and reduces the heating, cooling, or
			 lighting needs of the facility.
					(C)ExclusionThe
			 term operational cost savings does not include savings from
			 measures that would likely be adopted in the absence of cost-effective
			 technology and practices programs, as determined by the Administrator.
				(4)GSA
			 facility
				(A)In
			 generalThe term GSA facility means any building,
			 structure, or facility, in whole or in part (including the associated support
			 systems of the building, structure, or facility) that—
					(i)is
			 constructed (including facilities constructed for lease), renovated, or
			 purchased, in whole or in part, by the Administrator for use by the Federal
			 Government; or
					(ii)is
			 leased, in whole or in part, by the Administrator for use by the Federal
			 Government—
						(I)except as
			 provided in subclause (II), for a term of not less than 5 years; or
						(II)for a term of
			 less than 5 years, if the Administrator determines that use of cost-effective
			 technologies and practices would result in the payback of expenses.
						(B)InclusionThe
			 term GSA facility includes any group of buildings, structures, or
			 facilities described in subparagraph (A) (including the associated
			 energy-consuming support systems of the buildings, structures, and
			 facilities).
				(C)ExemptionThe
			 Administrator may exempt from the definition of GSA facility under
			 this paragraph a building, structure, or facility that meets the requirements
			 of section 543(c) of Public Law 95–619 (42 U.S.C. 8253(c)).
				
	
		May 3, 2007
		Reported with amendments
	
